Citation Nr: 0805992	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a residual of exposure to Agent Orange during 
service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for peripheral neuropathy.  

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in August 2007, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any diagnosis of 
peripheral neuropathy during service; there is no medical 
evidence of record showing a diagnosis of peripheral 
neuropathy within the first year after the veteran separated 
from service. 

3.  The competent medical evidence of record reveals that the 
veteran does not currently have peripheral neuropathy.  




CONCLUSION OF LAW

Peripheral neuropathy, was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided the appellant in March 2006 and 
August 2007 and was followed by a readjudication of the claim 
in an October 2007 supplemental statement of the case.  

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA examination was accorded 
the veteran with respect to his claim for service connection.  
Additionally, VA treatment records have been obtained.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claim for service 
connection for peripheral neuropathy.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Other organic diseases of the nervous system may be presumed 
to have been incurred during active military service if 
either disability becomes manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

"The term acute and  subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2007).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, veteran claims entitlement to service 
connection for peripheral neuropathy.  Specifically, he 
claims that the disability is caused by his exposure to Agent 
Orange during active service.  The veteran's military records 
reveal that he served in Vietnam from January 1968 to January 
1969, which is during the requisite period of time.  
Accordingly, he is presumed to have been exposed to Agent 
Orange.  

In the present case, the veteran has testified that he did 
not have symptoms of neuropathy during service or within the 
first year after service.  He also has testified that there 
is really no medical evidence relating to the claim prior to 
VA treatment records dated in 2004.  Review of the medical 
evidence of record also clearly shows that the veteran has 
severe peripheral vascular disease involving the lower 
extremities.  Much of his reported "neurologic" symptoms of 
pain and numbness of the lower extremities appear to be the 
result of this disability.  However, VA outpatient treatment 
records dated May and November 2004 indicated diagnoses of 
peripheral neuropathy contained in the list of active 
problems, although the supporting evidence for these 
diagnoses is noticeably absent.  

In September 2007, a VA examination of the veteran was 
conducted.  The examining physician reviewed the claims file 
and the veteran's VA treatment records.  The veteran reported 
weakness of the entire leg with walking 50 yards along with 
cramping of the legs at night.  After a full physical 
examination the assessment was that "[t]here are no findings 
of peripheral neuropathy.  His complaints are most consistent 
with vascular claudication and his known severe peripheral 
vascular disease."  

The preponderance of the evidence is against the veteran's 
claim for service connection for peripheral neuropathy.  
Simply put, the medical evidence of record shows that the 
veteran does not have this disability.  The VA examination 
report is highly probative evidence that is based on a 
physical examination, a review of the claims folder, and that 
is supported by a rationale.  This evidence against the claim 
outweighs the notation in the VA records of a diagnosis of 
peripheral neuropathy as that diagnosis was not supported by 
any contemporaneous findings or rationale.  In this case, the 
probative evidence shows that the veteran's complaints of 
pain, weakness and numbness of the extremities have been 
diagnosed as resulting from vascular claudication from his 
nonservice connected peripheral vascular disease.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  . . .  In the absence of proof of present 
disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  Since the competent medical evidence of 
record reveals that the veteran does not have the disability 
claimed, service connection must be denied.  


ORDER

Service connection for peripheral neuropathy, to include as a 
residual of exposure to Agent Orange during service, is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


